Title: Peter S. Du Ponceau to Thomas Jefferson, 11 December 1817
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


                    
                         Dear Sir
                        Philada
11 Decr 1817
                    
                    In the last letter which I had the honor of writing to you, I omitted to return you thanks in the name of the Historical Committee for the very interesting MSS. which you had the goodness to forward to them on the Subject of opening the Isthmus of Darien. They are fully Sensible of its value & importance, & beg leave to tender you their thanks, with the assurance that your injunction on the Subject of M. Bourgoing’s name, will be punctually attended to.
                    I beg leave, now, to address you on another subject, in which you will be pleased still to consider me as the organ of the Committee & acting in aid of their literary researches. An interesting Book of Professor Adelung, of St Petersburg, has been lately presented to the Philosophical Society. It is a Dissertation on the meritorious endeavours of Catharine 2. to promote the Comparative study of languages, & of Course refers principally to the great work of Professor Pallas. In the 4th Chapter of this Dissertation which treats of the influence of Pallas’s Comparative Vocabulary in promoting Similar researches abroad, the Author remarks as a Subject of exultation to his Country, that that influence extended even to this Side of the Atlantic. And after paying a just tribute of respect to the late President of the United states & of the American Philosophical Society, he Subjoins the following Note, which I translate literally from the German original.
                    “To a friend & relation of Mr Jefferson, I am indebted for a piece of information, which, altho’ it may not yet be fully ascertained, deserves to be mentioned here on account of its importance. It is Said that on taking possession of Louisiana, there was found at New Orleans a  rich Deposit of Mexican Writings, which, on the invasion of Mexico by the Spaniards, were carried to that City by the Mexicans as to a place of Safety. Mr Jefferson has undertaken to enquire after this remarkable monument, from which is expected much important information relative to the early history of America.”
                    Thus far the Note. In another part of the same work, the Author Speaking of the measures taken by the Empress Catharine to procure materials for Pallas’s work, after stating that she had sent orders to all her Ambassadors abroad to procure Specimens of the various languages Spoken in the respective Countries of their residence, adds that she directed also Similar enquiries to be Set on foot in America, & that in Consequence of application made by her or in her name, “the great Washington, Caused similar Specimens of the Indian languages of his Country to be collected by the several Governors & Generals of the Union.” This must be understood to have taken place before the adoption of the federal Constitution, as Pallas’s work first appeared in 1786.
                    While you will be pleased with me, Sir, to see our Country So often & so respectfully noticed by the learned in the most distant parts of Europe, you will regret, I am Sure, that their notions of it Should be So imperfect as to give rise to stories which to us, at first view, appear fabulous. Mr Adelung is a Counsellor of State,  Tutor of the Imperial Princes, a Knight of the order of St Anne, & a Member of several learned bodies in Europe, in addition to which he appears to be a man of profound learning & of great literary respectability. He is therefore one of the Men who give the lead to public opinion in matters of Science. In the Course of my official duties as Corresponding Secretary to the Historical Committee, I shall Soon have occasion to write to him on literary Subjects connected with their enquiries. I would be glad to be enabled to quote your high authority, in order to set him right on the points above mentioned. I leave it to you, with this knowledge, to state on the subject what you may think proper—I shall only add that your name Shall not be used but in such manner as you yourself would approve of. You may trust, in this respect, my  due sense of propriety & delicacy.
                    Perhaps I have been Wrong in prefixing the appellation of Professor, to Mr Adelung’s name, whom I only know by the titles prefixed to his works as I have above stated. I presume he is the son of Professor Adelung, the deceased Author of the great German Dictionary & of the Mithridates, the most Stupendous work that has ever appeared on the Comparative science of languages. Altho’ you live far from the Centers of literary information, I have no doubt you know that he left it incomplete, & that the two last Volumes, which contain a most comprehensive view of the Indian languages of America, are the work of his Successor, Professor Vater, of Königsberg, in Prussia, who has been lately elected a Member of our Society. I have the good fortune to possess this work, & am mortified as well as astonished that so much knowledge respecting the languages of the Aborigines of our Country Should be possessed at the furthermost end of Europe, while we———know so little—. Our Historical Committee are sensible of this difference, & I hope, will soon be able to convince the world that the true, full & correct knowledge of America & all that belongs to it, can only be obtained in & from America.
                    I beg you will excuse this effusion of Zeal Patriotic Zeal. It is the spirit which has dictated this letter, without which nothing great, useful or honorable can be performed in any Country.
                    
                        I have the honor to be With the greatest respect Sir Your most obedient humble servt
                        Peter S, Du PonceauCorresp. Secy Hist.  Comee of the A.P.S.
                    
                